Title: From Alexander Hamilton to Daniel Jackson, 19 February 1800
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            N York Febr. 19th. 1800
          
          I have received your letter of the second instant—
          You will signify to Lt Williams that he has leave of absence till the first of April—
          I have mentioned this Gentleman to the Scy of War, as Quarter Master to the second of regiment of Artillerists, but have received no answer on the point—I shall write again respecting it
          Major Jackson—
        